        Case: 21-8033
           Case        Document:Doc
                 18-50489-CSS    11-1
                                    447 Page:
                                         Filed 107/30/21
                                                    Date Filed:
                                                          Page07/30/2021
                                                                1 of 3




ACO-087                                               June 16, 2021
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     C.A. No. 21-8033

IN RE: MAXUS ENERGY CORPORATION, Debtor

THE MAXUS LIQUIDATING TRUST

      v.

YPF S.A.; ET AL.

YPF S.A., YPF International S.A.; YPF Holdings, Inc.; CLH Holdings, Inc., Petitioners

      (D. Del. No. 1:21-mc-00144)


Present: McKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

      Submitted are

             (1)    Petitioners’ petition for permission to appeal pursuant to 28 U.S.C.
                    § 158(d)(2) [Dkt. No. 1]; and

             (2)    Respondent Maxus Liquidating Trust’s response to petition for
                    permission to appeal [Dkt. No. 10]

      in the above-captioned case.

                                                        Respectfully,

                                                        Clerk

________________________________ORDER_________________________________
   The foregoing petition for permission to appeal is granted.
       Case: 21-8033
          Case        Document:Doc
                18-50489-CSS    11-1
                                   447 Page:
                                        Filed 207/30/21
                                                   Date Filed:
                                                         Page07/30/2021
                                                               2 of 3




                                                 By the Court,

                                                 s/Stephanos Bibas
                                                 Circuit Judge

Dated: July 30, 2021
CJG/cc:      All Counsel of Record



                                         A True Copy :



                                              Patricia S. Dodszuweit, Clerk
         Case: 21-8033
            Case        Document:Doc
                  18-50489-CSS    11-2
                                     447 Page:
                                          Filed 107/30/21
                                                     Date Filed:
                                                           Page07/30/2021
                                                                 3 of 3




      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                            NOTICE

               GRANT OF PERMISSION FOR LEAVE TO APPEAL

The Court of Appeals has granted a petition for leave to appeal in this matter.

The $505.00 docketing and filing fee must be paid in the district court within 14 days after the
entry of the order granting permission for leave to appeal, unless the petitioner is the United
States government. Fed. R. App. P. 5. In addition, a cost bond must be filed if one is required
under Fed. R. App. P. 7.

A notice of appeal does not need to be filed as a copy of the Court's order granting permission
for leave to appeal which has been forwarded to the district court will serve as the notice of
appeal.

The entry date of the order granting permission to appeal serves as the date of the filing of the
notice of appeal for calculating time under the Federal Rules of Appellate Procedure. Petitioner
should notify the Court of Appeals in writing that the filing fee has been paid.

Upon receipt of the notice from petitioner, the appeal will be opened on the general docket. All
future filings regarding the appeal will be entered under the new docket number.


Very truly yours,
Patricia S. Dodszuweit, Clerk


By: s/ Caitlyn
Case Manager
267-299-4956

Cc:    All Counsel of Record
       John A. Cerino
       Ms.Una M. O'Boyle
